Citation Nr: 0509783
Decision Date: 04/04/05	Archive Date: 06/28/05

DOCKET NO. 04-00 179                        DATE APR 04 2005

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1. Entitlement to service connection for obsessive-compulsive disorder with anxiety and depression.

2. Entitlement to service connection for peripheral neuropathy.

REPRESENTATION

Appel1ant represented by: Marine Corps League

ATTORNEY FOR THE BOARD

Robert C. Schamberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 1969 inc1uding a tour of duty in Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2003 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. Al1 evidence for an equitable adjudication of the veteran's c1aims has been obtained or requested by the RO.

2. Obsessive compulsive disorder, with anxiety and depression was not present in service and is not shown to be related to service.

3. Peripheral neuropathy was not present in service or manifested within one year of Vietnam service, and is not shown to be related to service.

CONCLUSIONS OF LAW

1. Obsessive-compulsive disorder with anxiety and depression was not incurred in, aggravated by, or otherwise related to active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2. Peripheral neuropathy was not incurred in, aggravated by, or otherwise related to active service, nor may it be presumed to be related to service. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303,3.307,3.309 (2004).

- 2 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

As an initial matter, the Board notes on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). This law eliminated the concept of a well-grounded claim, redefined the obligations of V A with respect to the duty to assist, and imposed on VA certain notification requirements.

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The September 2003 Statement of the Case (SOC) advised the appellant of the laws and regulations pertaining to his claims. These documents informed the appellant of the evidence of record and explained the reasons and bases for denial. The appellant was specifical1y informed that his claims of entitlement to service connection for obsessive-compulsive disorder with anxiety and depression and for peripheral neuropathy were being denied because there was no medical evidence linking these disabilities to service. The SOC made it clear to the appellant that in order to prevail on his claims, he would need to present evidence that he had a disability that was related to service. The RO sent a letter dated in August 2002 that told the appel1ant about the VCAA and informed him what evidence the RO would obtain and what he needed to do. The RO obtained service medical records and private medical records. The veteran has not indicated that there is additional evidence available.

- 3 


The Board declines to obtain a medical nexus opinion with respect to these claims because there is no evidence of pertinent disability in service or for years following service. Thus, while there is evidence of current treatment for obsessive-compulsive disorder, there is no true indication that pertinent disability is associated with service. See Charles v. Principi, 16 Vet. App. 370 (2002). With respect to peripheral neuropathy, there is no evidence of current treatment or diagnosis. Indeed, in view of the absence of abnormal findings in service, and the lack of any record of treatment for these disabilities for many years after service, any opinion relating these disabilities to service would certainly be speculative. However, service connection may not be based on a resort to pure speculation or even remote possibility. See 38 C.F.R. § 3.102 (2004). The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 USCA 5103A(a)(2). There is no indication that there is more information or medical evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which further development is needed. The RO has essentially met the requirements of the VCAA, and there would be no benefit in developing this case further. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on V A with no benefit flowing to the appeIIant are to be avoided). Under these circumstances, adjudication of this appeal, without referral to the RO for further consideration of the claim under the VCAA, poses no prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.

The Board notes that the Court has concluded that the VCAA does not require a remand where the appellant was fully notified and aware of the type of evidence

- 4


required to substantiate his claims and that no additional assistance would aid in further developing his claims. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). When, as here, there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, the VCAA does not require further assistance. Wensch v. Principi, 15 Vet App 362 (2001); De/a Cruz,. see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the initial VCAA notice was provided in August 2002, which was prior to the January 2003 rating decision denying the appellant's claims. Therefore, VA has complied with the requirements of Pelegrini with respect to the timing of the initial VCAA notice.

II. Entitlement to service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2004). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence shows the existence of a current disability, an inservice disease or injury, and a link between the disability and the inservice disease or injury. Watson v. Brown, 4 Vet. App. 309, 314 (1993), This principle has been repeatedly reaffirmed by the United States Court of Appeals

- 5 


for the Federal Circuit, which recently stated that "a veteran seeking disability benefits must establish. . . the existence of a disability [and] a connection between the veteran's service and the disability". Boyer v. West, 210 F.3d 1351,1353 (Fed.Cir. 2000).

A. Obsessive compulsive disorder

The veteran's service medical records are negative for any complaint of or diagnosis of obsessive-compulsive disorder with anxiety and depression, or any other psychiatric disability. The veteran's separation examination does not indicate any finding of obsessive-compulsive disorder, anxiety, depression, or any other psychiatric disability. The veteran received no treatment for a psychiatric disability including obsessive-compulsive disorder with anxiety and depression until many years after leaving service. None of the private medical records suggests that the veteran's obsessive-compulsive disorder with anxiety and depression is linked to service in any way. The Board acknowledges the veteran's belief that his disability is related to service, but as a layperson, the veteran is not competent to testify to a medical diagnosis or etiology. See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Therefore, service connection for obsessive-compulsive disorder with anxiety and depression is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

B. Peripheral neuropathy

The veteran's service medical records are negative for any complaint of or diagnosis of peripheral neuropathy. The veteran's separation examination does not indicate any such finding or any diagnosis of any similar disease. The veteran has received no treatment for peripheral neuropathy, and has not been diagnosed with peripheral neuropathy. In fact, in a letter dated June 26,2003, the veteran specifically denied that he had ever been diagnosed with peripheral neuropathy. None of the private medical records suggests that the veteran suffers from peripheral neuropathy that is linked to service in any way. The Board acknowledges the veteran's belief that his disability is related to service, but as a layperson, the veteran is not competent to testify to a medical diagnosis or etiology.

- 6 


See, Espiritu, 2 Vet. App. 492 (1992). Therefore, direct service connection for peripheral neuropathy is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service (which is now presumed for all veterans who served in the Republic of Vietnam), presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancer (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2004). The veteran served in the Republic of Vietnam, and therefore, if he has acute or subacute peripheral neuropathy, then service connection will be presumed for that disability, if it manifested within one year of last exposure to the herbicide, that is the last day of service in Vietnam. 38 C.F.R. § 3.307 (2004). There is no evidence that the veteran suffered from peripheral neuropathy that manifested within one year of his Vietnam service. Therefore, service connection cannot be presumed due to exposure to herbicides. 38 U.S.C.A. § 1116.38 C.F.R. § 3.307, 3.309 (2004).

ORDER

Entitlement to service connection for obsessive-compulsive disorder with anxiety and depression, is denied.

Entitlement to service connection for peripheral neuropathy is denied.

C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 7 




